Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 9/13/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The replacement drawings and amendments to the specification overcome the objections to the drawings. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 7, filed 9/13/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 1-3 and 5-6 have been fully considered and are persuasive. The amendments to the claims overcome the rejections. The 35 U.S.C. 112(b) rejections of claims 1-3 and 5-6 have been withdrawn. 
Applicant's arguments, see pages 8-12 filed, filed 9/13/2021 have been fully considered but they are not persuasive. The Applicant argues that the modification of Godin (U.S. 2014/0249464) with the teachings of Pasricha et al. (U.S. 5,437,291) was made with hindsight bias and ex post reasoning. The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection solely utilizes the teachings of Godin, regarding problem in the art of gastrointestinal devices 
Additionally, the Applicant argues that the combined citation of Godin in view of Pasricha does not teach all limitations of the claimed invention as Pasricha does not teach the injection of botulinum toxin in the wall of the esophagus at or near a point where a medical device will be placed. The Examiner respectfully disagrees. The problem being overcome by the combination of references is the migration and displacement of a device from a specific point caused by muscle action in the esophagus, as taught by Godin (paragraph 0103). It is obvious that the treatment to this problem would be administered at or near the point where the medical device will be placed, as injecting botulinum toxin at a point that is not near the placement location of the device would have no impact on the muscle in that area and therefore would not serve any use in preventing migration of the device.
The Applicant also argues that there is no motivation to modify Godin in view of Pasricha. The Examiner respectfully disagrees. Godin teaches a problem faced when implanting a medical device in the esophagus, which is that peristaltic forces, which are caused by muscular contractions, may cause the migration of the device (paragraph 0103). This is the motivation for combination, as Pasricha teaches a potential solution to this problem by disclosing that the injection of botulinum toxin can reduce muscle activity (col. 12, lines 1-8).
Furthermore, the Applicant argues that the combination of references would have no reasonable expectation of success because neither Godin nor Pasricha disclose a method with all the limitations of claim 1. The Examiner respectfully disagrees. While neither Godin nor Pasricha disclose all the limitations of the claim, the teachings provided by Pasricha make all the limitations of claim 1 obvious. Pasricha clearly teaches that the injection of botulinum toxin reduces muscle activity in the 
Regarding claim 2, the Applicant argues that the claim is non-obvious because Pasricha does not address injecting botulinum toxin to treat GERD and/or obesity and was filed in 1993. The Examiner respectfully disagrees. It is not necessary for Pasricha to teach all the limitations of claim 2, however the teachings of Pasricha do make the limitations of claim 2 obvious. Pasricha teaches that the injection of botulinum toxin reduces muscle activity in the esophagus (col. 12, lines 1-8), and the base reference of Godin teaches that reducing muscle activity in the esophagus would be beneficial for the implantation of a medical device (paragraph 0103). Additionally, in response to Applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Regarding claim 7, the Applicant argues Godin in view of Pasricha does not suggest all the limitations of claim 1 and that Ginn et al. (U.S. 8,870,937) does not remedy the deficiencies. The Examiner respectfully disagrees. As discussed above in response to the arguments regarding claim 1, Godin in view of Pasricha does suggest all the limitations of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “sufficient” renders the claim indefinite since it’s a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 2, 4-7, and 11, these claims are considered indefinite as they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Godin (U.S. 2014/0249464) in view of Pasricha et al. (U.S. 5,437,291).
Regarding claim 1 as best understood, Godin discloses a method comprising of placing a medical device (14, Fig. 11) in the esophagus (Fig. 8a). Godin does not disclose that this method comprises injecting sufficient botulinum toxin in the wall of the esophagus at or near a point where the medical device will be placed to prevent contraction and peristaltic wave action of the esophagus or that the method prevents contraction and peristaltic wave action of an esophagus of a patient causing displacement of the medical device from an intended location in the esophagus towards or into the stomach.
Godin does additionally disclose that a prosthetic must be able to resist peristaltic pressure in order to stay in position for a finite amount of time, as migration can occur if the device is made too soft whereas ulcerations, perforation or granulation tissue formation can occur if the device is made too hard (paragraph 0103). 
Pasricha et al. teaches information regarding the function and treatment of several parts of the gastrointestinal tract, including the esophagus where the device of Godin is placed. Pasricha et al. teaches that the injection of sufficient botulinum toxin into the lower esophageal sphincter can reduce muscle strength and pressure in that region (col. 12, lines 1-8).
It would have been obvious to one skilled in the art at the time of filing to have modified the method of Godin with the teachings of Pasricha et al. by injecting sufficient botulinum toxin into the lower esophagus prior to the placement of the device in order to reduce muscle strength of the esophagus and thereby prevent contraction and peristaltic wave action of the esophagus, as the muscles of the esophagus are needed to cause such action, which could cause the device to be displaced. Additionally, this would have been obvious because the technique of injecting botulinum toxin into a muscle, specifically the lower esophageal sphincter, in order to reduce the strength of said muscle was recognized as part of the ordinary capabilities of one skilled in the art. Performing this technique would address the issue recognized by Godin of the device potentially being dislodged by the muscle contractions, including peristaltic wave action, of the esophagus.
This combination would result in the method of Godin wherein the method comprises injecting sufficient botulinum toxin in the wall of the esophagus at or near a point where the medical device will be placed. As the application of botulinum toxin reduces muscle action, doing so would prevent the contraction and peristaltic wave action of the esophagus of a patient which would cause displacement of the medical device from an intended location in the esophagus towards or into the stomach.
Regarding claim 2 as best understood, the present combined citation discloses the method of claim 1. Additionally, Godin discloses that the method further comprises placing a first medical device designed for short term placement (“Diagnostic GARD”) and determining if the first medical device functions as intended and then, after the determination, replacing the first medical device with a second medical device (“Therapeutic GARD”) designed to function for a long term (paragraph 0113), each of the medical devices adapted to treat GERD and/or obesity (paragraphs 0114-0115).
Regarding claim 4 as best understood, the present combined citation discloses the method of claim 1. According to Godin, this method further discloses that the medical device (14) is a GARD device (paragraph 0113) having a ring (27) used to diagnose and manage refractory GERD (paragraph 0114). Furthermore, according to the present combined citation, this method comprises injecting the toxin at a location in the wall of the esophagus immediately above where the ring will be placed, as the botulinum toxin is injected in the lower esophagus and the ring (27) according to Godin is placed below in the hiatus hernia (Fig. 8b).
Regarding claim 5 as best understood, the present combined citation discloses the method of claim 4. According to Godin, this method further discloses that the GARD is placed in the esophagus to treat Gastroesophageal Reflux Disease (GERD; paragraph 0114) in the patient, as the device passes through the esophagus and therefore is at least temporarily placed therein during the implantation process (Figs. 7-8a).
Regarding claim 6 as best understood, the present combined citation discloses the method of claim 4. According to Godin, this method further discloses that the GARD is placed in the esophagus to treat obesity associated with Gastroesophageal Reflux Disease (GERD; paragraph 0115) in the patient, as the device passes through the esophagus and therefore is at least temporarily placed therein during the implantation process (Figs. 7-8a).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Godin (U.S. 2014/0249464) in view of Pasricha et al. (U.S. 5,437,291) as applied to claim 6 above, and further in view of Ginn et al. (U.S. 8,870,937).
Regarding claim 7 as best understood, the present combined citation of Godin in view of Pasricha et al. discloses the method of claim 6. According to Godin, this method further discloses that the GARD (14) is introduced with the ring (27) folded (Fig. 7; paragraph 0105). Godin does not disclose that the ring is kept folded with a suture tied with a draw hitch knot which can be untied from a distance by pulling on a thread of the suture to release the ring so that the ring unfolds, and instead discloses that the ring is kept folded with forceps (paragraph 0105). Ginn et al. discloses a method for delivering a device in a collapsed configuration to a lumen within the body, including the esophagus or gastrointestinal area (col. 7, lines 34-39), which is analogous to that of Godin. Ginn et al. discloses that, for this method, the device is kept folded with a suture tied with a highwayman’s hitch knot, which is also known as a draw hitch knot, which can be untied from a distance by pulling on a thread of the suture to release the ring so that the device unfolds (col. 5, lines 4-15). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Godin in view of Pasricha et al. further with the teachings of Ginn et al. by using the technique as taught by Ginn et al. of keeping a device collapsed. This combination would have been obvious because the technique of keeping a device in a collapsed configuration using a draw hitch knot was recognized as part of the ordinary capabilities of one skilled in the art. This combination would result in the method of Godin in view of Pasricha et al. wherein the ring is kept folded with a suture tied with a draw hitch knot which can be untied from a distance by pulling on a thread of the suture to release the ring so that the ring unfolds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Godin (U.S. 2014/0249464) in view of Pasricha et al. (U.S. 5,437,291) as applied to claim 1 above, and further in view of Nihalani (U.S. 2011/0118650).
Regarding claim 11 as best understood, the present combined citation discloses the method of claim 1. Additionally, Godin discloses that the medical device is a GARD device having a ring (27) used to diagnose and manage GERD (paragraph 0113). Furthermore, according to the present combined citation, this method comprises injecting the toxin at a location in the wall of the esophagus immediately above where the ring will be placed, as the botulinum toxin is injected in the lower esophagus and the ring (27) according to Godin is placed below in the hiatus hernia (Fig. 8b). Neither Godin nor Pasricha disclose that the GARD device is used after sleeve gastrectomy for obesity. Nihalani discloses a method for treating obesity analogous to that of Godin. Nihalani also discloses that a sleeve gastrectomy for obesity (paragraph 0044) may cause GERD (paragraph 0052). It would have been obvious to one skilled in the art at the time if filing to have modified the device of Godin in view of Pasricha with the teachings of Nihalani by utilizing the GARD device after a sleeve gastrectomy for obesity, as a sleeve gastrectomy may cause GERD, and therefore utilizing the GARD device which helps to treat GERD would be beneficial.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/               Examiner, Art Unit 3774                                                                                                                                                                                         
/YASHITA SHARMA/               Primary Examiner, Art Unit 3774